Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's response to the previous Office action, dated November 8, 2022, has been received. By way of this submission, Applicant has amended claims 17, 22 and 23, and cancelled claims 18 and 19.
Claims 17, 20, and 22-24 are currently pending in the application. Claim 22 remains withdrawn from consideration.
Claims 17, 20, and 23-24 are therefore under examination before the Office.
The rejections of record can be found in the previous Office action, dated August 10, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 6, 2022 was filed after the mailing date of the first Office action on the merits on April 1, 222.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This new ground of rejection is necessitated by Applicant's reply to the previous Office action, dated November 8, 2022.
Claim 20 currently depends upon claim 19, which was cancelled in Applicant’s reply to the previous Office action. A claim cannot depend upon a canceled claim, as there is no way to determine how the dependent claim is meant to limit the invention. As such, claim 20 is currently indefinite.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
Claims 17 and 23 were previously rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Mitsialis (US20140065240A1).
Applicant's amendments to the claims have addressed this issue, and this rejection is therefore withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17, 19-20, and 23-24 were previously rejected under 35 U.S.C. 103 as being unpatentable over Mitsialis as applied to claim 17 above, and further in view of Xu (Tumour Biol. 2016 Jun;37(6):7835-42.) and Nagakome (Thorax. 2006 Oct;61(10):886-94).
Applicant argues that the cited references do not teach the claimed method as amended; specifically, the prior art does not teach heat shock protein. Applicant further argues that the culture media of Xu is not purified enough to draw meaningful conclusions as to the properties of any exosomes present.
Applicant's arguments in view of the amendments to the claims have not fully addressed this issue. In the interest of compacting prosecution, the above rejection is hereby withdrawn, and the following new grounds of rejection is hereby issued, necessitated by Applicant's amendment to the claims.

Claims 17, 20, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsialis (US20140065240A1) in view of Kellner (WO2016083500A1) and Alcayaga-Miranda (Stem Cells Int. 2016;2016:3409169).
Mitsialis teaches a method comprising administering to a subject having or at risk of developing a lung disease an effective amount of isolated mesenchymal stem cell (MSC) exosomes (para. 0011). Mitsialis further teaches that the disease to be treated is pulmonary fibrosis (para. 0015). Mitsialis also teaches that the exosomes may be isolated from conditioned media (para. 0005 and 0135-0136).
Mitsialis further teaches that exosomes may be isolated from adipose MSCs (para. 0069).
Mitsialis further teaches that the composition of isolated mesenchymal stem cell (MSC) exosomes for use in the treatment or prevention of lung disease may be administered as a pharmaceutical composition (para. 0009, 0085-0086). Mitsialis also teaches that MSC exosomes may be administered by injection (para. 0095-0097).
Mitsialis further teaches various dosages of exosomes (para. 0084).
However, Mitsialis does not teach that the adipose-derived stem cells should be cultured under a hypoxic condition.
Kellner teaches that hypoxic exposure to MSCs enhances their therapeutic potential, and that hypoxia activates hypoxia inducible factor, which in turn upregulates hepatocyte growth factor (HGF) secretion (page 6, lines 10-19). Kellner also teaches that this benefit is extended to exosomes as well (page 8, lines 3-6 and page 17, lines 3-12).
Kellner further teaches that hypoxic conditions may be between 1-5% oxygen (page 12, lines 10-12), which is within the range claimed by claim 20.
Alcayaga-Miranda teaches that exosomes are rich in heat shock proteins such as Hsp60, Hsp70, and Hsp90 (page 2, right column, second paragraph, and Table 1). 
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Mitsialis, Kellner, and Alcayaga-Miranda to arrive at the claimed invention. As Mitsialis teaches, methods of treatment for pulmonary fibrosis by using exosomes derived from mesenchymal stem cells were known. Kellner teaches that it is advantageous to cultures MSCs under hypoxic conditions to enhance their functionality and stimulate release of HGF secretion. Additionally, Alcayaga-Miranda teaches that such exosomes would naturally possess heat shock proteins. The skilled artisan could combine the treatment method of Mitsialis with the hypoxic culturing methods of Kellner by known methods, with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
In response to Applicant's arguments, the present rejection no longer relies upon the teachings of Xu. Additionally, the teachings of Mitsialis make it clear that isolated exosomes are useful for the treatment of pulmonary fibrosis.
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644                 

/AMY E JUEDES/            Primary Examiner, Art Unit 1644